 

Maverick Oil and Gas, Inc.

Subscription Agreement

 

 

 

 

October 7, 2007

 

Insert Name and Address of vendor

 

Attn: ___________

 

Re:

Subscription Agreement

 

Dear Mr. _______:

 

Reference is made to the Mutual Release of even date herewith (the “Settlement
Agreement”) by and between _______________(“Vendor”) and Maverick Oil and Gas,
Inc. (collectively, the “Settlement Parties”). For ease of reference,
capitalized terms utilized herein shall have the meanings ascribed thereto in
the Settlement Agreement. This correspondence shall serve as a Subscription
Agreement (this “Agreement”) which is intended to evidence the issuance to
Vendor of _____ newly issued shares (the “Settlement Shares”) of the Common
Stock of Maverick Oil and Gas, Inc. (the “Company”).

 

(a)        Understanding the Nature of Securities. The Settlement Parties each
understand and acknowledge that:

(i)        The Settlement Shares have not been registered under the Securities
Act of 1933, as amended (the "Act") or any state securities laws and are being
issued and sold in reliance upon certain exemptions contained in the Act;

(ii)       The Settlement Shares are "restricted securities" as that term is
defined in Rule 144 promulgated under the Act;

(iii)      The Settlement Shares cannot be sold or transferred without
registration under the Act and applicable state securities laws, or unless the
Company receives an opinion of counsel reasonably acceptable to it (as to both
counsel and the opinion) that such registration is not necessary; and

 


--------------------------------------------------------------------------------



 

(iv)      The Settlement Shares and any certificates issued in replacement
therefor shall bear the following legend, in addition to any other legend
required by law or otherwise:

"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES REPRESENTED BY THIS
CERTIFICATE HAVE BEEN TAKEN BY THE REGISTERED OWNER FOR INVESTMENT, AND WITHOUT
A VIEW TO RESALE OR DISTRIBUTION THEREOF, AND MAY NOT BE TRANSFERRED OR DISPOSED
OF WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER THAT SUCH TRANSFER
OR DISPOSITION DOES NOT VIOLATE THE SECURITIES ACT OF 1933, AS AMENDED, OR THE
RULES AND REGULATIONS THEREUNDER."

(b)        Sophisticated Investor. The Vendor has such knowledge and experience
in business and financial matters such that it is capable of evaluating the
merits and risks of an investment in the Settlement Shares;

(c)        Investment Intent. The Vendor hereby acknowledge that it has been
advised that the offer and sale of Settlement Shares covered by this Agreement
has not been registered with, or reviewed by, the Securities and Exchange
Commission ("SEC") because this offering is intended to be a non-public offering
pursuant to Section 4(2) of the Act and Regulation D promulgated thereunder.
Vendor represents that the Settlement Shares are being purchased for its own
account and not on behalf of any other person, for investment purposes only and
not with a view towards distribution or resale to others;

(d)        State Securities Laws. The Vendor understands that no securities
administrator of any state has made any finding or determination relating to the
fairness of this investment and that no securities administrator of any state
has recommended or endorsed, or will recommend or endorse, the offering of the
Settlement Shares;

(e)        No General Solicitation. The Vendor acknowledges that no general
solicitation or general advertising (including communications published in any
newspaper, magazine or other broadcast) has been received by it and that no
public solicitation or advertisement with respect to the offering of the
Settlement Shares has been made to it;

(f)        Loss of Investment. The Vendor’s overall commitment to investments
which are not readily marketable is not disproportionate to its net worth. The
Vendor’s investment in Maverick will not cause such overall commitment to become
excessive. The Vendor can afford to bear the loss of its entire investment in
Maverick, and has adequate means of providing for its current needs and personal
contingencies and it has no need for liquidity in its investment in the
Settlement Shares;

(g)        Advice of Tax and Legal Advisors. The Vendor has relied solely upon
the advice of its own tax and legal advisors with respect to the tax and other
legal aspects of this investment;

(h)        Access to Information. The Vendor has had access to all material and
relevant information concerning Maverick, its management, financial condition,
capitalization,

 


--------------------------------------------------------------------------------



 

market information, properties and prospects necessary to enable it to make an
informed investment decision with respect to its investment in the Settlement
Shares. The Vendor acknowledges that it has been provided with an opportunity to
review a copy of the reports filed by Maverick with the SEC under the Securities
Exchange Act of 1934, and has carefully read and reviewed, and is familiar with
and understands the contents thereof and hereof, including, without limitation,
the risk factors described in the Maverick’s Annual Report on Form 10-K for the
year ended August 31, 2006, as modified in its subsequent reports on Form 10-Q;
and

(i)        Accredited Investor Status. The Vendor is an "Accredited Investors"
as that term is defined in Rule 501(a) of Regulation D promulgated by the SEC
under the Act.

Would you kindly confirm the representations made above and your agreement to
subscribe for the Shares by placing your signature on the lines provided below
intending to be legally bound thereby.

 

MAVERICK OIL AND GAS, INC.

 

 

BY: ____________________

 

 

Authorized executive officer

 

 

Acknowledged by:

VENDOR [INSERT NAME}

 

BY:________________________

Name:

Title:

 

 

 

 

 

 

 

 